Citation Nr: 0834864	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-10 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for vertigo, including 
as secondary to the service-connected left ear hearing loss 
and tinnitus.

2.  Entitlement to service connection for a bilateral knee 
condition.


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1966.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in January 2004 and 
April 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California in which service 
connection for vertigo and a bilateral knee condition was 
denied.

The issue has been re-characterized to more accurately 
reflect the veteran's claim.

The issue of service connection for a bilateral knee 
condition addressed in the REMAND portion of the decision 
below is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The medical evidence establishes that the diagnosed vertigo 
is the result of the veteran's active military service.


CONCLUSION OF LAW

The criteria for service connection for vertigo are met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

I.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); Hick 
son v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Aleman v. Brown, 9 Vet. App. 518 
(1996).VCAA

Service connection may be established on a secondary basis if 
the claimed disability is shown to be proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310.

Service medical records are incomplete and a finding of 
unavailability was made in May 2007.  Notwithstanding, 
available service personnel records show that the veteran was 
awarded the Combat Infantryman Badge, the Parachutists Badge, 
and that his military occupational specialty was as a heavy 
weapons infantryman.  Thus, the circumstances of his active 
service are consistent with exposure to acoustic trauma.  
And, in fact, the record reflects that he has been awarded 
service-connection for left ear hearing loss and tinnitus 
based on exposure to acoustic trauma during active service.

The Board thus accepts the veteran's assertions that he was 
exposed to acoustic trauma during his active service.

Private and VA treatment records reflect that the veteran has 
been diagnosed with vertigo as early as 1991.  In 2001, these 
records describe the veteran's symptoms of dizziness, 
tinnitus, and hearing loss to be of long history.  VA 
examination in October 2003 diagnosed a history of vertigo 
and bilateral tinnitus, and of hearing loss in the left ear.  
The hearing loss and tinnitus were opined to be the result of 
exposure to noise in service.  This VA examination provided 
the basis for service connection for both bilateral tinnitus 
and left ear hearing loss.  Right ear hearing loss was denied 
as the veteran did not then meet the schedular criteria for 
hearing loss in that ear.

In September 2005, the RO received the opinion of a 
specialist in the treatment of ears, nose, and throat.

The physician examined the veteran in conjunction with this 
opinion, but there is no indication that the claims file was 
reviewed.  The examiner diagnosed the veteran with a type of 
vertigo associated with labyrinthine hydrops.  The examiner 
explained that Meniere's disease is associated with 
intermittent low-frequency hearing loss.  The veteran 
manifested high-frequency hearing loss in his left ear which, 
the physician noted, could be noise-induced from his military 
service.  Labyrinthine hydrops is related to Meniere's 
disease and is thought to be caused by build-up of fluid in 
the inner ear.  The two most likely precipitating causes for 
this are high intake of salt or sodium and stress.  However, 
the physician opined, it is possible the condition could be 
related to the veteran's military service, although he 
further observed, it is impossible to tell because the 
condition can afflict people in all walks of life at any 
time.

However, the physician then observed that the pattern the 
veteran's reported history presented-of episodes of vertigo 
with other symptoms of fullness in the ear and change in his 
symptoms of ringing in the ear-fit the criteria for 
labyrinthine hydrops.  While admitting that he was making the 
opinion on pure speculation, the physician opined that it was 
at least as likely as not that there was a 50/50 probability 
that the veteran's vertigo was the result of his active 
military service.

The record supports the assumptions the physician made in 
arriving at his opinion, i.e., the veteran was exposed to 
significant acoustic trauma during active service.  Moreover, 
the veteran's left ear hearing loss and bilateral tinnitus 
have been found to be the result of such acoustic trauma and 
have accordingly been service-connected.  Therefore, even 
recognizing that the physician based his opinion on a history 
as given by the veteran and, hence, felt he was resorting to 
speculation, the fact of the matter is that the veteran's 
history is supported by the evidence of record.  

The record presents no other evidence or findings against a 
finding that the veteran's vertigo is the result of his 
active military service.

The evidence is in equipoise.  Benefit of the doubt goes to 
the veteran.  Service connection for vertigo is warranted.  
See 38 C.F.R. § 3.102.


ORDER

Service connection for vertigo is granted.


REMAND

The veteran also seeks service connection for bilateral knee 
conditions.  He argues that his many jumps as a parachutist 
are at least in part the cause of his current bilateral knee 
disabilities.  In support of this, he provided a 1986 private 
operative report for surgery that was conducted on his left 
knee in which the surgeon detected the residuals of an old 
injury.

The RO obtained VA examination and medical opinion in 
December 2004 which ultimately concluded that the veteran's 
bilateral knee arthritis was less than likely the result of 
his active military service.  The physician based his opinion 
on review of the record and on examination and interview with 
the veteran.  However, in 2008, the RO received additional 
private treatment records.

The claim must be returned to the examiner to ensure review 
of the entire claims file in conjunction with the opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Return the December 2004 VA 
examination report and opinion to the 
examiner who conducted it, with the 
veteran's entire claims file.  If the 
examiner cannot be found or if it is 
determined that a new examination should 
be accorded the veteran, schedule him for 
medical examination by the appropriate 
medical professional to determine the 
nature, extent, and etiology of his 
claimed bilateral knee conditions.  All 
indicated tests and studies should be 
performed.  The entire claims folder, 
including a copy of this remand, must be 
provided to the examiner in conjunction 
with the examination.

The examiner is asked to provide the 
following opinion:

*	Is it as least as likely as not that 
any diagnosed bilateral knee 
disability had its onset during the 
veteran's active service or, in the 
alternative, is related to his 
active service or any incident 
therein including his service as a 
parachutist?

A complete rational for all opinions must 
be provided.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for bilateral knee conditions, with 
application of all appropriate laws and 
regulations, if warranted, and 
consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the veteran, provide him and his 
representative with a supplemental 
statement of the case. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


